Case 1:18-cv-01855-RGA Document 250 Filed 07/09/21 Page 1 of 1 PageID #: 12297



                                                                            Fish & Richardson P.C.
                                                                            222 Delaware Avenue
VIA ECF                                                                     17th Floor
                                                                            P.O. Box 1114
                                                                            Wilmington, DE 19899-1114
                                                                            302 652 5070 main
July 9, 2021                                                                302 652 0607 fax



The Honorable Richard G. Andrews                                            Susan E. Morrison
                                                                            Principal
U.S. District Court for the District of Delaware                            morrison@fr.com
U.S. Courthouse                                                             302 778 8434 direct
844 North King Street
Wilmington, DE 19801

Re:    GEMAK Trust v. Reckitt Benckiser LLC, C.A. No. 18-1855 (RGA) (D. Del.)

Dear Judge Andrews:

We represent Plaintiff GEMAK Trust in the above-referenced action. I write on behalf of both
parties to the litigation regarding the parties’ agreement to settle this matter. The parties are in
the process of executing the settlement agreement, and expect to be able to file a stipulation of
dismissal of the litigation within 30 days.

Respectfully Submitted,
/s/ Susan E. Morrison
Susan E. Morrison (# 4690)

SEM/mcl
